UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1437


SCOTT MARSHALL,

                    Plaintiff - Appellant,

             v.

AT&T MOBILITY SERVICES, LLC; KENT MATHY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Cameron McGowan Currie, Senior District Judge. (3:17-cv-01577-CMC)


Submitted: May 21, 2020                                           Decided: July 8, 2020


Before NIEMEYER and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas K. Barlow, HALLIGAN MAHONEY WILLIAMS SMITH FAWLEY &
REAGLE, P.A., Columbia, South Carolina, for Appellant. Leon H. Lee, Jr., AT&T
SERVICES, INC., Atlanta, Georgia; Matthew S. Brown, LITTLER MENDELSON P.C.,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Scott Marshall appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his employment discrimination claim. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Marshall v. AT&T Mobility Servs., LLC, No. 3:17-cv-01577-

CMC (D.S.C. Mar. 20, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2